NOTE: This order is nonprecedential
United States Court of Appeals
for the Fede1'alCircuit
IN RE MSTG, INC.,
Petition,er.
Misce11aneous Docket No. 996
On Petition for Writ of Mandamus to the United States
District Court for the Northern District of I1linois in case
no. 08-CV-7411, Judge Edrnond E. Chang.
ON PETITION
ORDER
Upon consideration of MSTG, Inc.’s unopposed motion
for a three-day extension of tirne, until August 3O, 2011,
to file a reply to its petition for a writ of mandamus,
IT IS ORDERED THA'I‘Z
The motion is granted

IN RE MSTG INC
2
FoR THE C0URT
 2 5  /sf Jan Horba1__\;
Date J an Horba1y
cc: Christopher J. Lee, Esq.
David T. Pritikin, Esq.
C1erk
Clerk, United States District Court Northern District
Of Il1inois
s19 FILEU
s.s. count oF appears ron
11-le renew macon
AUG 25 2011
JAN H_DRBAL¥
CLEH4